Name: Council Decision (CFSP) 2016/2082 of 28 November 2016 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  defence;  natural environment;  criminal law;  Africa;  transport policy;  maritime and inland waterway transport
 Date Published: 2016-11-29

 29.11.2016 EN Official Journal of the European Union L 321/53 COUNCIL DECISION (CFSP) 2016/2082 of 28 November 2016 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP (1) establishing the EU military operation Atalanta (Atalanta). (2) On 21 November 2014, Council Decision 2014/827/CFSP (2) amended Joint Action 2008/851/CFSP and extended Atalanta until 12 December 2016. (3) Atalanta's 2016 strategic review has led to the conclusion that Atalanta's mandate should be extended to December 2018. (4) Joint Action 2008/851/CFSP should be amended accordingly. (5) In accordance with Article 5 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/851/CFSP is hereby amended as follows: (1) in Article 14, the following paragraph is added: 5. The financial reference amount for the common costs of the EU military operation for the period from 13 December 2016 until 31 December 2018 shall be EUR 11 064 000. The percentage of the reference amount referred to in Article 25(1) of Council Decision (CFSP) 2015/528 (*1) shall be 0 %. (*1) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39).;" (2) in Article 16, paragraph 3 is replaced by the following: 3. The EU military operation shall terminate on 31 December 2018.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 November 2016. For the Council The President F. MOGHERINI (1) Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 301, 12.11.2008, p. 33). (2) Council Decision 2014/827/CFSP of 21 November 2014 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 335, 22.11.2014, p. 19).